 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                         No. CR-19-02942-001-TUC-JGZ (LAB)
10                  Plaintiff,                          ORDER
11    v.
12    Jose Adan Olivas, et al.,
13                  Defendants.
14
15          Pending before the Court is a Report and Recommendation issued by United
16   States Magistrate Judge Leslie A. Bowman that recommends denying Defendant’s

17   Motion for Bill of Particulars. (Doc. 169).
18          A review of the record reflects that the parties have not filed any objections to the

19   Report and Recommendation and the time to file objections has expired. As such, the

20   Court will not consider any objections or new evidence.
21          Upon review of the record, the Court will adopt Magistrate Judge Bowman’s
22   recommendation. See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59; Thomas v. Arn, 474

23   U.S. 140, 149–54 (1985).

24   //

25   //

26   //
27   //
28   //
 1   Accordingly, IT IS HEREBY ORDERED as follows:
 2   1. Magistrate Judge Bowman’s Report and Recommendation (Doc. 189) is
 3      accepted and adopted;
 4   2. Defendant’s Motion for Bill of Particulars (Doc. 169) is DENIED.
 5
 6   Dated this 14th day of July, 2021.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          -2-
